DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 2-4, filed July 26, 2021, with respect to claims 1-11 have been fully considered and are persuasive.  The rejection of April 29, 2021 has been withdrawn. 

Response to Arguments
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 9, the prior art of record does not teach or render obvious an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“a transfer unit that faces an image holding unit and is configured to come into contact with and separate from the image holding unit with a continuous form paper continuous in a transport direction interposed between the transfer unit and the image holding unit and to transfer an image held by the image holding unit onto the continuous form paper; 
a displacement unit configured to displace the continuous form paper to a position closer to the image holding unit when the transfer unit separates from the image holding unit; and 

Yamamoto et al. US 4,962,387 teaches a displacement mechanism for a continuous printing process. Yamamoto fails to teach or suggest displacing the belt toward the image holder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/JLE/Examiner, Art Unit 2852